Perkins, J.
Parker sued Brock in covenant for a breach of the obligations in articles of apprenticeship, and recovered less than 50 dollars. The suit was in the Harrison Circuit Court, and the Court gave the plaintiff costs.
The breaches of covenant alleged were, the neglecting to school, teach the art and mystery of the trade, provide for, &c., in regard to the apprentice, as the articles required.
But two errors are contended for: 1. That the plaintiff recovered costs. 2. That the suit was in the name of the apprentice.
It does not appear when the suit was commenced, nor is it material. The amended declaration, on which the cause was tried, was filed in October, 1853. The suit, therefore, as to matters of practice, was necessarily governed by the statutes of 1852. Those statutes provide, sec. 396, p. 126, vol. 2, that the party recovering judgment shall recover costs, except, &c.; and the next succeeding section 397, enacts that in actions for money demands on contract, commenced in the Circuit Court, the plaintiff shall pay costs if he recover less than 50 dollars, unless the judgment has been reduced below 50 dollars by a set-off or counter-claim, pleaded and proved, &c.
Sec. 797, p. 223, same volume, defines money demands on contract thus:
“ The phrase ' money demands on contract,’ when used *539in reference to an action, means any action arising out of contract, where the relief demanded is a recovery of money.”
W. T. Otto and J. S. Davis, for the appellant.
R. Crawford, for the appellee.
Under this definition, the present case is included, and the plaintiff should not have recovered costs.
On the second point, the declaration is a little confused, but it seems that the covenant was made with the apprentice, &c., by the consent of his guardian. If so, the apprentice should sue alone, and not jointly with his guardian. The articles of apprenticeship do not appear in the record.
Per Curiam. — The judgment, in respect to the taxation of costs, is reversed, with instructions to the Circuit Court to render judgment for the costs in said Court, for the defendant. The residue of the judgment is affirmed. It is also adjudged that each party pay his own costs in this Court.